DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/24/2021 has been entered. Claims 1-6 and 8-23 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 7/13/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 was filed after the mailing date of the Non-Final Rejection on 7/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  
Regarding claim 14, line 4, the limitation “an extended state” appears to be amended to recite “the extended state” in order to refer to “an extended state” recited in claim 13, lines 19-20.

Regarding claim 15, line 2, the limitation “a compressed state” appears to be amended to recite “the compressed state” in order to refer to “a compressed state” recited in claim 13, line 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13, 14, 16-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard et al. (US 2007/0112326 A1) in view of Porche et al. (US 6,371,464 B1) and further in view of Flaherty et al. (US 2003/0229310 A1).
Regarding claim 1, Bosshard discloses an apparatus (apparatus formed by all the elements shown in figure 7a except for elements 9, 28 and 11) for use in an automatic injection device (figure 7a), the apparatus comprising: 
a drug container 2 configured to include a pharmaceutical product (paragraph 0064, lines 25-28) and including a first longitudinal end (end of element 2 near element 5 in figure 7a) and a second longitudinal end (end of element 2 where needle is present in figure 7a); 
a plunger 3 in the drug container 2 configured to move in a linear direction (direction of movement of element 3 as shown in figure 7a to figure 7b) from the first longitudinal end (figure 7a) toward the second longitudinal end (figure 7b); 
a movable element 31 located at least partially within the drug container 2 and configured to move the plunger 3 by expanding (figure 7b) or contracting (figure 7a) based on the shape memory properties (paragraph 0064, lines 7-20) of the movable element 31; and 
the movable element 31 is comprised of a spring body (body of element 31), wherein 

the spring body comprises a plurality of opening (see “O” in figure 7a below).
Bosshard is silent regarding the spring body comprises a plurality of interconnected arms formed of the shape memory alloy, having an upper surface and a lower surface, the upper surface and the lower surface of each arm of the plurality of interconnected arms in substantially free from contact with the upper surface and the lower surface of all arms of the plurality of interconnected arms in both an extended state of the spring body and in a compressed state of the spring body.
However, Porche teaches a design of a valve spring comprising the spring body (body of element 10 in figure 3) comprises a plurality of interconnected arms (each arm being formed between cuts as indicated by element 30, hereinafter referred as element 30) formed of the shape memory alloy (column 5, lines 3-11, Nitinol is shape memory alloy), having an upper surface (surface of element 30 being presented in figure 3) and a lower surface (surface of element 30 opposite to the surface visible in figure 3), the upper surface and the lower surface of each arm of the plurality of interconnected arms 30 in substantially free from contact with the upper surface and the lower surface (figure 3, where upper and lower surface do not contact each other) of all arms of the plurality of interconnected arms in both an extended state (figure 5) of the spring body and in a compressed state (figure 4) of the spring body for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the shape of the spring of Bosshard to incorporate the spring body comprises a plurality of interconnected arms formed of the shape memory alloy, having an upper surface and a lower surface, the upper surface and the lower surface of each arm of the plurality of interconnected arms in substantially free from contact with the upper surface and the lower surface of all arms of the plurality of interconnected arms in 
Examiner further notes that although the application of the spring in Porche is different from the application of the spring in Bosshard, the combination of Bosshard in view of Porche is proper because the primary purpose of spring in both, Bosshard and Porche, is to push or pull a feature (plunger in Bosshard and valve in Porche) and the shape of the spring of Bosshard is modified in view of Porche so the operation of Bosshard would not be broken. Instead Bosshard apparatus would be improved by minimizing the space required in the apparatus to accommodate the spring of Porche.
Bosshard is further silent regarding the spring body is located in the drug container in both the extended state and the compressed state. 
However, Flaherty teaches a design of an injector comprising a shape memory element 242, 342 (figures 2a-4, elements 242, 342 can be considered as equivalent to spring body since it functions to delivery drug in the similar manner spring body of Bosshard works) located inside the drug container 230, 330 in both the extended state (state shown in figures 2c, 3) and the compressed state (state shown in figures 2a, 4) as an alternative arrangement means for delivering the drug to the patient (paragraph 0058).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the placement of the spring body of Bosshard to incorporate wherein the spring body is located in the drug container in both the extended state and the compressed state as taught by Flaherty for the purpose of having an alternative arrangement means for delivering the drug to the patient (paragraph 0058). Furthermore, according to MPEP 2144.04(VI)(C), it is well known to make rearrangement of parts if they do not affect the operation of the device. 

    PNG
    media_image1.png
    426
    555
    media_image1.png
    Greyscale


Regarding claim 2, Bosshard discloses wherein the shape memory properties (paragraph 0064, lines 12-28, by heating element 31 expands) includes the spring body returning to the extended state (figure 7b) after being compressed (figure 7a).

Regarding claim 3, Bosshard discloses wherein the spring body (paragraph 0064, lines 12-28, due to shape memory property, the force exerted from the spring body will be substantially constant force) is configured to move from the compressed state (figure 7a) to the extended state (figure 7b) under a substantially constant force.

Regarding claim 4, Bosshard discloses wherein the spring body (body of element 31) moves the plunger 3 in the linear direction (direction in which element 3 moves from position shown in figure 7a to position shown in figure 7b) from the first longitudinal end towards the second longitudinal end in the extended state (figure 7b).

Regarding claim 5, Bosshard is silent regarding wherein each opening of the plurality of openings beings at a first end opening proximal to an outer edge of the spring body and turns inward along a non-linear pathway along a length of each opening to a second end opening proximal to a center of the spring body, and each opening of the plurality of openings overlaps with itself along a reference line of the spring body extending through the center to opposing surfaces of the outer edge.
However, Porche teaches wherein each opening of the plurality of openings 16, 18 beings at a first end opening 20 proximal to an outer edge (outer edge of element 12) of the spring body (body of element 12) and turns inward along a non-linear pathway (figure 3) along a length of each opening 16, 18 to a second end opening 22 proximal to a center 24 of the spring body, and each opening of the plurality of openings 16, 18 overlaps with itself along a reference line (see “R” in figure 3 below) of the spring body extending through the center 24 to opposing surfaces of the outer edge for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the shape of the spring body of Bosshard to incorporate wherein each opening of the plurality of openings beings at a first end opening proximal to an outer edge of the spring body and turns inward along a non-linear pathway along a length of each opening to a second end opening proximal to a center of the spring body, and each opening of the plurality of 

    PNG
    media_image2.png
    463
    506
    media_image2.png
    Greyscale


Regarding claim 6, Bosshard is silent regarding wherein: the first ends of each opening of the plurality of openings are angularly staggered relatively along the outer edge, the second edges of each opening of the plurality of openings are angularly staggered relatively around the center.
However, Porche teaches wherein: the first ends 20 of each opening of the plurality of openings 16, 18 are angularly staggered (figure 3) relatively along the outer edge, the second edges 22 of each opening of the plurality of openings 16, 18 are 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the spring body of Bosshard to incorporate wherein: the first ends of each opening of the plurality of openings are angularly staggered relatively along the outer edge, the second edges of each opening of the plurality of openings are angularly staggered relatively around the center as taught by Porche for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).

Regarding claim 8, Bosshard is silent regarding wherein in the compressed state the plurality of arms borders the plurality of openings.
However, Proche teaches wherein in the compressed state (state shown in figure 3) the plurality of arms 30 borders the plurality of openings 16, 18 for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the spring body of Bosshard to incorporate wherein in the compressed state the plurality of arms borders the plurality of openings as taught by Proche for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).

Regarding claim 9, Bosshard is silent regarding wherein in the compressed state, the spring body comprises a first planar surface, a second planar surface, and a thickness of the outer edge extending between the first planar surface and the second planar surface.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the spring body of Bosshard to incorporate wherein in the compressed state, the spring body comprises a first planar surface, a second planar surface, and a thickness of the outer edge extending between the first planar surface and the second planar surface as taught by Proche for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).

Regarding claim 10, Bosshard is silent regarding wherein the spring body in the compressed state has a disc profile.
However, Proche teaches wherein the spring body in the compressed state has a disc profile (figures 3 and 4) for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).
Therefore, it would have been prima facie obvious to one of ordinary skill  in the art, before the effective filing of the claimed invention to modify the shape of spring body of Bosshard to incorporate wherein the spring body in the compressed state has a disc profile as taught by Proche for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).


However, Proche teaches where in the spring body has a greater compression ratio (figure 4, column 6, lines 33-39) than a coiled-shaped spring body made of shape memory alloy (coiled-shaped spring body will have the arms overlapping in such a manner that the arms will be in contact by upper and/or lower layer whereas in Proche, the arms will not contact the upper and lower layer thereby having greater compression ratio) for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the shape of the spring body of Bosshard to incorporate where in the spring body has a greater compression ratio than a coiled-shaped spring body made of shape memory alloy as taught by Proche for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).

Regarding claim 13, Bosshard discloses a cartridge (entire device shown in figure 7a except for elements 8, 11 and 28) for an automatic injection device (figure 7a), comprising: 
a space (space where element 2 is present) for receiving a drug container 2 configured to include a pharmaceutical product (paragraph 0064, lines 25-28); and
a movable element 31 located at least partially within the drug container 2 and configured to move the plunger 3 by expanding (figure 7b) or contracting (figure 7a) based on shape memory properties (paragraph 0064, lines 7-20) of the movable element 31; and 

the spring body is formed of a shape memory alloy (paragraph 0064, lines 7-10), 
the spring body comprises a plurality of opening (see “O” in figure 7a above).
Bosshard is silent regarding the spring body comprises a plurality of interconnected arms formed of the shape memory alloy, having an upper surface and a lower surface, the upper surface and the lower surface of each arm of the plurality of interconnected arms in substantially free from contact with the upper surface and the lower surface of all arms of the plurality of interconnected arms in both an extended state of the spring body and in a compressed state of the spring body.
However, Porche teaches a design of a valve spring comprising the spring body (body of element 10 in figure 3) comprises a plurality of interconnected arms (each arm being formed between cuts as indicated by element 30, hereinafter referred as element 30) formed of the shape memory alloy (column 5, lines 3-11, Nitinol is shape memory alloy), having an upper surface (surface of element 30 being presented in figure 3) and a lower surface (surface of element 30 opposite to the surface visible in figure 3), the upper surface and the lower surface of each arm of the plurality of interconnected arms 30 in substantially free from contact with the upper surface and the lower surface (figure 3, where upper and lower surface do not contact each other) of all arms of the plurality of interconnected arms in both an extended state (figure 5) of the spring body and in a compressed state (figure 4) of the spring body for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the shape of the spring of Bosshard to incorporate the spring body comprises a plurality of interconnected arms formed of the shape memory alloy, having an upper surface and a lower surface, the upper surface and the lower surface of each 
Examiner further notes that although the application of the spring in Porche is different from the application of the spring in Bosshard, the combination of Bosshard in view of Porche is proper because the primary purpose of spring in both, Bosshard and Porche, is to push or pull a feature (plunger in Bosshard and valve in Porche) and the shape of the spring of Bosshard is modified in view of Porche so the operation of Bosshard would not be broken. Instead Bosshard apparatus would be improved by minimizing the space required in the apparatus to accommodate the spring of Porche.
Bosshard is further silent regarding the spring body is located in the drug container in both the extended state and the compressed state. 
However, Flaherty teaches a design of an injector comprising a shape memory element 242, 342 (figures 2a-4, elements 242, 342 can be considered as equivalent to spring body since it functions to delivery drug in the similar manner spring body of Bosshard works) located inside the drug container 230, 330 in both the extended state (state shown in figures 2c, 3) and the compressed state (state shown in figures 2a, 4) as an alternative arrangement means for delivering the drug to the patient (paragraph 0058).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the placement of the spring body of Bosshard to incorporate wherein the spring body is located in the drug container in both the extended state and the compressed state as taught by Flaherty for the purpose of having an alternative arrangement means for delivering the drug to the 

Regarding claim 14, Bosshard discloses wherein the plunger 3 is configured to move in a linear direction (direction of movement of element 3 as shown in figure 7a to figure 7b) from the first longitudinal end (figure 7a) toward the second longitudinal end (figure 7b).

Regarding claim 16, Bosshard discloses an automatic injection device (figure 7a) comprising: 
an insertion device 14 (figure 7b) configured to be inserted into a patient (cannula can be inserted into the patient); 
a drug container 2 configured to house a pharmaceutical product (paragraph 0064, lines 25-28), the drug container 2 comprising a plunger 3; 
a fluid path (path formed by element that connects elements 2 and 14 together) which fluidly connects the drug container 2 to an insertion device 14; and
a movable element 31 located at least partially within the drug container 2 and configured to move the plunger 3 by expanding (figure 7b) or contracting (figure 7a) based on shape memory properties (paragraph 0064, lines 7-20) of the movable element 31; and 
the movable element 31 is comprised of a spring body (body of element 31), wherein 
the spring body is formed of a shape memory alloy (paragraph 0064, lines 7-10), 

Bosshard is silent regarding the spring body comprises a plurality of interconnected arms formed of the shape memory alloy, having an upper surface and a lower surface, the upper surface and the lower surface of each arm of the plurality of interconnected arms in substantially free from contact with the upper surface and the lower surface of all arms of the plurality of interconnected arms in both an extended state of the spring body and in a compressed state of the spring body.
However, Porche teaches a design of a valve spring comprising the spring body (body of element 10 in figure 3) comprises a plurality of interconnected arms (each arm being formed between cuts as indicated by element 30, hereinafter referred as element 30) formed of the shape memory alloy (column 5, lines 3-11, Nitinol is shape memory alloy), having an upper surface (surface of element 30 being presented in figure 3) and a lower surface (surface of element 30 opposite to the surface visible in figure 3), the upper surface and the lower surface of each arm of the plurality of interconnected arms 30 in substantially free from contact with the upper surface and the lower surface (figure 3, where upper and lower surface do not contact each other) of all arms of the plurality of interconnected arms in both an extended state (figure 5) of the spring body and in a compressed state (figure 4) of the spring body for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the shape of the spring of Bosshard to incorporate the spring body comprises a plurality of interconnected arms formed of the shape memory alloy, having an upper surface and a lower surface, the upper surface and the lower surface of each arm of the plurality of interconnected arms in substantially free from contact with the upper surface and the lower surface of all arms of the plurality of interconnected arms in both an extended state of the spring body and in a compressed state of the spring body 
Examiner further notes that although the application of the spring in Porche is different from the application of the spring in Bosshard, the combination of Bosshard in view of Porche is proper because the primary purpose of spring in both, Bosshard and Porche, is to push or pull a feature (plunger in Bosshard and valve in Porche) and the shape of the spring of Bosshard is modified in view of Porche so the operation of Bosshard would not be broken. Instead Bosshard apparatus would be improved by minimizing the space required in the apparatus to accommodate the spring of Porche.
Bosshard is further silent regarding the movable element located within the drug container and the spring body is located in the drug container in both the extended state and the compressed state. 
However, Flaherty teaches a design of an injector comprising a movable element 242, 342 (figures 2a-4, elements 242, 342 can be considered as equivalent to spring body since it functions to delivery drug in the similar manner spring body of Bosshard works) located inside the drug container 230, 330 in both the extended state (state shown in figures 2c, 3) and the compressed state (state shown in figures 2a, 4) as an alternative arrangement means for delivering the drug to the patient (paragraph 0058).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the placement of the spring body of Bosshard to incorporate wherein the movable element located within the drug container and the spring body is located in the drug container in both the extended state and the compressed state as taught by Flaherty for the purpose of having an alternative arrangement means for delivering the drug to the patient (paragraph 0058). Furthermore, according to MPEP 2144.04(VI)(C), it is well known to make rearrangement of parts if they do not affect the operation of the device. In the instant 

Regarding claim 17, Bosshard is silent regarding wherein each opening of the plurality of openings beings at a first end opening proximal to an outer edge of the spring body and turns inward along a non-linear pathway along a length of the each opening of the plurality of openings to a second end opening proximal to a center of the spring body, and each opening of the plurality of openings overlaps with itself along a reference line of the spring body extending through the center to opposing surfaces of the outer edge, the first ends of each opening of the plurality of openings are angularly staggered relatively along the outer edge, the second edges of each opening of the plurality of openings are angularly staggered relatively around the center, and in the compressed state the plurality of arms borders the plurality of openings.
However, Porche teaches wherein each opening of the plurality of openings 16, 18 beings at a first end opening 20 proximal to an outer edge (outer edge of element 12) of the spring body (body of element 12) and turns inward along a non-linear pathway (figure 3) along a length of the opening 16, 18 to a second end opening 22 proximal to a center 24 of the spring body, and each opening of the plurality of openings 16, 18 overlaps with itself along a reference line (see “R” in figure 3 above) of the spring body extending through the center 24 to opposing surfaces of the outer edge, the first ends 20 of each opening of the plurality of openings 16, 18 are angularly staggered (figure 3) relatively along the outer edge, the second edges 22 of each opening of the plurality of openings 16, 18 are angularly staggered (figure 3) relatively around the center 24, in the compressed state (state shown in figure 4) borders the plurality of openings 16, 18 (as 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the shape of the spring body of Bosshard to incorporate wherein each opening of the plurality of openings beings at a first end opening proximal to an outer edge of the spring body and turns inward along a non-linear pathway along a length of the opening to a second end opening proximal to a center of the spring body, and each opening of the plurality of openings overlaps with itself along a reference line of the spring body extending through the center to opposing surfaces of the outer edge the first ends of each opening of the plurality of openings are angularly staggered relatively along the outer edge, the second edges of each opening of the plurality of openings are angularly staggered relatively around the center, and in the compressed state the plurality of arms borders the plurality of openings as taught by Porche for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).

Regarding claim 18, Bosshard is silent regarding wherein the spring body in the compressed state has a disc profile.
However, Proche teaches wherein the spring body in the compressed state has a disc profile (figures 3 and 4) for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).
Therefore, it would have been prima facie obvious to one of ordinary skill  in the art, before the effective filing of the claimed invention to modify the shape of spring body of Bosshard to incorporate wherein the spring body in the compressed state has a disc profile as taught by Proche for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).

Regarding claim 21, Bosshard is silent regarding wherein a width of each opening of the plurality of openings is not constant along the length.
However, Porche teaches wherein a width (as shown in figure 5, the width of each opening of the plurality of openings is not constant) of each opening of the plurality of openings 16, 18 is not constant along the length for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).
Therefore, it would be prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the openings of Bosshard to incorporate wherein a width of each opening of the plurality of openings is not constant along the length as taught by Porche for the purpose of designing a space efficient spring (column 6, lines 29-30, 40-59).

Regarding claim 22, Bosshard discloses wherein the shape memory alloy has a first shape configuration (configuration shown in fig. 7a) under a first input condition (paragraph 0064, lines 32-34, input condition can be construed as cooling of element 31, pressing on element 5 or retraction of element 4) and a second shape configuration (configuration shown in fig. 7b) under a second input condition (condition of closing element 9 thereby applying heat to element 31), such that the second input condition drives the spring body to be in the extended state (state of element 31 shown in fig. 7b),

Regarding claim 23, Bosshard discloses wherein the spring body (body of element 31) is formed from a single spring body unit (a single spring body is present) or a plurality of spring body units.

s 12, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard et al. (US 2007/0112326 A1) in view of Porche et al. (US 6,371,464 B1) as applied to claim 1 above, and further in view of Ishikawa (US 5,178,609).
Regarding claim 12, Bosshard/Proche (hereinafter referred as “modified Bosshard”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Bosshard further discloses manually compressing the movable element into its compressed state (paragraph 0064, lines 32-38) but is silent regarding wherein the spring body is held in the compressed state by a holding means.
However, Ishikawa teaches a design of a medical injector (figure 2) wherein the spring body (body of element 11) is held in the compressed state (state shown in figure 2) by a holding means 12c for the purpose of facilitating holding of the spring body in the compressed state (column 4, lines 13-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the manual approach of compressing the spring body of modified Bosshard to incorporate wherein the spring body is held in the compressed state by a holding means as taught by Ishikawa for the purpose of facilitating holding of the spring body in the compressed state (column 4, lines 13-17).

Regarding claim 15, modified Bosshard discloses the claimed invention substantially as claimed, as set forth above in claims 13 and 14. Bosshard further discloses manually compressing the movable element into its compressed state (paragraph 0064, lines 32-38) but is silent regarding further comprising a holding means configured to hold the spring body in the compressed state.
However, Ishikawa teaches a design of a medical injector (figure 2) wherein further comprising a holding means 12c configured to hold the spring body (body of 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the manual approach of compressing the spring body of modified Bosshard to incorporate further comprising a holding means configured to hold the spring body in the compressed state as taught by Ishikawa for the purpose of facilitating holding of the spring body in the compressed state (column 4, lines 13-17).

Regarding claim 19, modified Bosshard discloses the claimed invention substantially as claimed, as set forth above in claim 17 and 18. Bosshard further discloses manually compressing the movable element into its compressed state (paragraph 0064, lines 32-38) but is silent regarding further comprising a holding means configured to hold the spring body in the compressed state.
However, Ishikawa teaches a design of a medical injector (figure 2) wherein further comprising a holding means 12c configured to hold the spring body (body of element 11) in the compressed state (state shown in figure 2) for the purpose of facilitating holding of the spring body in the compressed state (column 4, lines 13-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the manual approach of compressing the spring body of modified Bosshard to incorporate further comprising a holding means configured to hold the spring body in the compressed state as taught by Ishikawa for the purpose of facilitating holding of the spring body in the compressed state (column 4, lines 13-17).


However, Ishikawa teaches further comprising a mechanical restrictor (see “MR” in figure 2 below, which is narrow opening. Due to narrow opening, only limited amount of fluid will pass through at a time thereby preventing element 11 to move quickly within a second towards a second longitudinal end) operatively coupled to the spring body (body of element 11) and configured to release the spring body (body of element 11) in a controlled manner following release of the spring body by the holding means 12c for the purpose of injecting the pharmaceutical product into the patient’s body at a certain flow rate (column 4, lines 25-27).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the autoinjector of modified Bosshard to incorporate further comprising a mechanical restrictor operatively coupled to the spring body and configured to release the spring body in a controlled manner following release of the spring body by the holding means as taught by Ishikawa for the purpose of injecting the pharmaceutical product into the patient’s body at a certain flow rate (column 4, lines 25-27).

Response to Arguments
Applicant argues on pages 13, line 5-page 14, line 2, that the combination of Bosshard (US 2007/0112326 A1) and Flaherty (US 2003/0229310 A1) fails to disclose “a movable element located within the drug container” because the term “within”, as defined by merriam-webster dictionary refers to indicate enclosure or containment or 

Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
Applicant argues on page 14, line 3-page 16, line 21 that the combination of Bosshard and Flaherty fails to disclose “a movable element located within the drug container” because replacing the location of spring body of Bosshard in view of Flaherty will result in either increasing overall size of the injection device which is against the teaching of the present application or reduce the drug container capacity which could alter the function of the injection device. Examiner respectfully disagrees. As shown in figure 7a below, the device of Bosshard already includes an empty space (see “ES”) and extending the length of element 2 to accommodate element 31 will only reduce the empty space in the portion indicated by element “ES” in figure 7a below. In addition, claim 1 rejection includes the combination of Bosshard et al. (US 2007/0112326 A1) in view of Porche et al. (US 6,371,464 B1) and further in view of Flaherty et al. (US 2003/0229310 A1). Therefore, modifying the shape of element 31 of Bosshard in view of Porche will result in reducing the size of element 31 of Bosshard and further replacing the place of element 31 in view of Flahery will result in placing element 31 of Bosshard modified in view of Porche to be placed inside element 2. Thus, increasing the length of .

    PNG
    media_image3.png
    389
    568
    media_image3.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

/NILAY J SHAH/            Primary Examiner, Art Unit 3783